Title: John Adams to John Quincy Adams, 3 November 1797
From: Adams, John
To: Adams, John Quincy


        
          My Dear son
          East Chester November 3. 1797
        
        It was only Yesterday that I received your No. 44 of 22. July though I had recd No. 45 a few days before.
        When I nominated you to Berlin, your Mother had not recd the Letter in which you mentioned your aversion to holding an office under my nomination. If I had known you had formed Such a resolution I should not have made any Alteration in your destination till I had written you on the subject.
        I think however that resolution was not well considered. It is the worst founded Opinion I ever knew you conceive. 1. In the present Case you have no greater Emolument nor higher Rank than you would have had, if you had gone to Lisbon under the Nomination of President Washington. 2. You will not occasion one farthing more expence to your Country. 3. You are not more dependent upon me

now than you would have been, because I should have had the Power to recall you at my Pleasure from Lisbon, and I have no greater Power to recall you from Berlin.
        Your Reasons will not bear examination. Your own disqualifications, if they had existed, would have been the Same at Lisbon as at Berlin. The Superiour Tittle of many other American Citizens if that had existed would have been the Same, in Portugal as in Prussia. But if there is any Authority in the Opinion of Washington and All his Ministers, with which mine concurs, and it is supported by the opinions of all Men I know or hear of and by the general Sense of America, your qualifications and title to the Mission either to Portugal or Prussia are equal to those of any one of your fellow Citizens be he who he may. 2 Your disapprobation of a nomination by the President of his own son, is founded on a Principle which will not bear the Test. It is a false Principle. It is an unjust Principle.— The sons of Presidents have the Same Claim to Liberty, Equality and the benefit of the Laws with all other Citizens. It is dowright Injustice to them to prescribe a Law of Proscription against them. The Law considers it as one of the severest Punishments to declare a Man incapable of serving in any office under the Government. Shall an infamous disqualification to serve their Country, the Punishment of the highest Crimes, be arbitrarily inflicted on the sons of a President merely because they are his sons.— Why has not the Constitution or the Legislature made such a Law of Exclusion? Upon my honour if such a Law had existed I would not have accepted the Office at my time of Life, at least that is my present feeling and Judgment.
        It gives no Colour of Reason to those, who represent you, (if any such there are, which I do not believe, because it is well understood that Mr Washington appointed you not only without my solicitation, but without my desire) as the Creature of favour: because you Stand exactly as you did and there is no favour in it. “Parent de Ministre”! I hope the Puppies dont call a P. of the U. S. “Le Ministre.”—
        Mr Washington made it a Rule not to Appoint his Relations. But if Washington had been blessed with Sons, and those Sons had been qualified, I presume to say he never would have observed the Rule. If he had thought Such a Rule a Duty of the office he never would have accepted the office. I respect Mr Washingtons Character and Conduct in all Things: but I will imitate him servilely in nothing.
        
        I have a vast field of Speculation to open to you relative to this subject.
        Mr Washington was Sincere in the Principle and consistent in his practice. But the Principle has been the most execrable Tool of Imposture and Hypocricy, that ever plagued and abused Mankind. All the Impostures political Military and Ecclesiastical have been begun and carried on by the most selfish Men in the World, under Such enthusiastic Pretexts of Disinterest.
        I did not consider the Mission to Portugal as useless: if I had I should certainly not have appointed one of the most respectable Representatives for your Successor, as Mr Smith undoubtedly was. The Affairs of the Barbary Powers and Mediterranean Trade, over which the Minister in Portugal has some superintendance is of great Consequence: besides the Affairs in Portugal which are considerable and their Connections in Spain.
        I pray you to write me all your Feelings with freedom and if after the Tour of Duty in Berlin, you wish to remove, some opening nearer home or at some other Court or Government may afford an opportunity to make you easy.
        I congratulate You on your Marriage and give you my Blessing. Remember me affectionately / and respectfully to your Lady. I am / your Affectionate
        
          John Adams
        
      